                Case 4:19-cr-00643-JST Document 22 Filed 12/23/19 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KIMBERLY HOPKINS (MABN 668608)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          Kimberly.hopkins@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                        )   NO. CR 19-00643 JST
                                                      )
14           Plaintiff,                               )   STIPULATION TO EXCLUDE TIME FROM
                                                      )   DECEMBER 20, 2019 TO JANUARY 24, 2020
15      v.                                            )   AND [PROPOSED] ORDER
                                                      )
16   ROSS ANTHONY FARCA,                              )
                                                      )
17           Defendant.                               )
                                                      )
18

19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendant, Ross Anthony Farca, that time be excluded under the Speedy Trial Act from December 20,

21 2019 through January 24, 2020.

22           At the status conference held on December 20, 2019, the government and counsel for the
23 defendant agreed that time be excluded under the Speedy Trial Act so that defense counsel could

24 continue to prepare, including reviewing the discovery in the case. At the hearing, the government

25 provided defense counsel with discovery, and advised the court that it will provide additional discovery

26 in the coming weeks, which defense counsel will need time to review. For this reason and as further

27 stated on the record at the status conference, the parties stipulate and agree that excluding time until

28 January 24, 2020, will allow for the effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv).

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 19-00643 JST                                                                    v. 7/10/2018
               Case 4:19-cr-00643-JST Document 22 Filed 12/23/19 Page 2 of 2




 1 The parties further stipulate and agree that the ends of justice served by excluding the time from

 2 December 20, 2019 through January 24, 2020, from computation under the Speedy Trial Act outweigh

 3 the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 4          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 5 counsel for the defendant to file this stipulation and proposed order.

 6          IT IS SO STIPULATED.

 7 DATED: December 23, 2019

 8                                                                   /s/
                                                          KIMBERLY HOPKINS
 9                                                        Assistant United States Attorney
10 DATED: December 23, 2019
                                                                     /s/
11                                                        JOYCE LEAVITT
                                                          Counsel for Defendant Ross Farca
12

13

14                                           [PROPOSED] ORDER
15          Based upon the facts set forth in the stipulation of the parties and the representations made to the
16 Court on December 20, 2019, and for good cause shown, the Court finds that failing to exclude the time

17 from December 20, 2019 through January 24, 2020, would unreasonably deny defense counsel and the

18 defendant the reasonable time necessary for effective preparation, taking into account the exercise of

19 due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by

20 excluding the time from December 20, 2019 to January 24, 2020, from computation under the Speedy

21 Trial Act outweigh the best interests of the public and the defendant in a speedy trial. Therefore, and

22 with the consent of the parties, IT IS HEREBY ORDERED that the time from December 20, 2019

23 through January 24, 2020, shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. §

24 3161(h)(7)(A), (B)(iv).

25          IT IS SO ORDERED.
26

27 DATED: _________________                                       ____________________________
                                                                  HON. JON S. TIGAR
28                                                                United States District Judge

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 19-00643 JST                                                                    v. 7/10/2018
